Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/25/2021 has been entered.  Claims 1-20 remain pending.  

The amendments to the claims have overcome each rejection made under 35 USC 112 in Non-Final Rejection (PTOL-413FA) mailed 11/02/2021 and those rejections are hereby withdrawn. 

The amendments to the claims have overcome each and every objection to the claims and specification made in Non-Final Rejection (PTOL-413FA) mailed 11/02/2021 and those objections are hereby withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see new grounds of rejection below. See also citations of pertinent prior art not relied upon in the Conclusion section below. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 & 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 & 10 each recite the limitation "the at least one sensor".  There is insufficient antecedent basis for this limitation in the claims. This appears to be an error of omission in that these claims were not amended to reflect that the “at least one sensor” was amended in parent claim 1 to be “at least two sensors”. In view of the amendments, it is now unclear whether the claims may now contain only a single sensor. For the purpose of examination, the subject limitation will be interpreted as referring to the at least two sensors as defined in parent claim 1. 
Claim 8 further recites “wherein the at least one sensor comprises.” This limitation renders the claim indefinite because the claim does not define what the at least one sensor comprises. 
Claim 10 further recites “a first sensor”. There is insufficient antecedent basis for this limitation in the claim since parent claim 1 has already defined “a first sensor”.   
Claim 10 further recites “a first sensor being position at an end of the second side of a respective tank and another one of sensors positioned at an end of the first side of the respective tank” which is indefinite because it is unclear whether “an end of the second side” is the second axial end defined in parent claim 1, whether “another one of sensors” is the second sensor defined in parent 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All structural limitations of claim 8 have been deleted by amendment and the transitional phrase “comprises” does not further limit parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180030968 to Verma in view of US 5431086 to Morita.
(a) Regarding claims 1 & 8: 
(i) Verma discloses a device for exchanging pressure between fluids (see abstract), the device comprising: 
at least one tank (tubulars 50/60) comprising: a first side (first ends 50a/60a) for receiving a first fluid (clean fluid 95) at a higher pressure (high pressure pump 42, Pars 0021, Figs 5/6); and a second side (second ends 50b/60b) for receiving a second fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone) at a lower pressure (low pressure pumps 44/46, Figs 5/6); 
at least one piston (pistons 55/65/155/165) independently disposed in the at least one tank and configured to travel unconstrained within the at least one tank from a first axial end to a second axial end of the at least one tank (Figs 1-10), the at least one piston configured to separate the first fluid from the second fluid (Figs 5/6); 
a valve device (any one or both of solenoid valves SV-1 and SV-2) configured to selectively place the first fluid at the higher pressure in communication with the second fluid at the lower pressure through the at least one piston in order to pressurize the second fluid to a second higher pressure (Pars 0025-0028); and 
at least two sensors configured to detect a presence of the at least one piston (“sensors”, Par 0035). 
(ii) Verma does not explicitly disclose wherein: 
a first sensor of the at least two sensors being positioned proximate a first axial end of the at least one tank and a second sensor of the two sensors being positioned proximate a second axial end of the at least one tank, 
the first sensor being axially spaced from the first axial end of the at least one tank to define a first volume in which the at least one piston is configured to travel at the first axial end of the at least one tank between the first sensor and the first axial end, 
the second sensor being axially spaced from the second axial end of the at least one tank to define a second volume in which the at least one piston is configured to travel at the second axial end of the at least one tank between the second sensor and the second axial end.  
(iii) Morita is also in the field of controlling movement of a piston inside of a tank (see abstract) and teaches: 
a tank (cylinder main body 34c, Fig 2) comprising first and second axial ends (axial ends of first and second air chambers 34a/34b, Fig 2), 
a piston (36); 
at least two sensors (position sensors 38/40, Fig 2);  
a first sensor (position sensor 40) of the at least two sensors being positioned proximate the first axial end of the tank (position sensor 40 nearer first axial end of first air chamber 34a than second axial end of second air chamber 34b, Fig 2) and a second sensor (position sensor 38) of the two sensors being positioned proximate a 
the first sensor being axially spaced from the first axial end of the at least one tank (Fig 2) to define a first volume (portion of first air chamber 34a between position sensor 40 and axial end of first air chamber 34a, Fig 2) in which the at least one piston is configured to travel at the first axial end of the at least one tank between the first sensor and the first axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22), 
the second sensor being axially spaced from the second axial end of the at least one tank (Fig 2) to define a second volume (portion of second air chamber 34b between position sensor 38 and axial end of second air chamber 34b, Fig 2) in which the at least one piston is configured to travel at the second axial end of the at least one tank between the second sensor and the second axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Figs 5/22).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two sensors as disclosed by Verma with the above aforementioned at least two sensors as taught by Morita for the purpose of stopping the piston at the axial ends of the at least one tank in a shock-free state without requiring any position adjustment of a sensor (Col 1 Lns 53-58). 
(v) Claim 8 is identical to claim 1 since claim 8 contains all limitations of, but does not further limit, parent claim 1. See rejection under 35 USC 112(d) above. 


claim 2: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the at least one tank further comprises: 4Serial No.: 16/678,998 at least one high pressure outlet (solenoid valves SV-9/SV-10) for outputting the second fluid at the second higher pressure from the at least one tank (Pars 0025-0026, Figs 5/6); and at least one low pressure outlet (solenoid valves SV-3/SV-4) for removing the first fluid at a second lower pressure from the at least one tank (Pars 0025-0026, Figs 5/6).  
(c) Regarding claim 3: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the valve device is configured to selectively output the first fluid at a second lower pressure from the at least one tank (Pars 0025-0026, Figs 5/6) through at least one low pressure outlet (solenoid valves SV-3/SV-4).  
(d) Regarding claim 4: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the at least two sensors is configured to transmit signal related the presence of the at least one piston to a control system of the device (“processor”, Par 0035).  
(e) Regarding claim 5: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the valve device is configured to change from a first position to a second position responsive the presence of the at least one piston detected by the at least one sensor (Par 0035).  


claim 6: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses a controller (“processor”, Par 0035) configured to receive a signal from the at least one sensor (Par 0035).  
(g) Regarding claim 7: 
(i) The proposed combination teaches the device of claim 6. 
(ii) Verma further discloses wherein the controller is configured to: receive the presence of the at least one piston from the at least two sensors (Par 0035); and transmit a control signal to the valve device responsive the presence of the at least one piston (Par 0035).  
(h) Regarding claim 9: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the at least one tank and the at least one piston comprise at least two tanks (tubulars 50 & 60), each having a respective piston positioned therein (pistons 55/65/155/165, Figs 5/6).  
(i) Regarding claim 10: 
(i) The proposed combination teaches the device of claim 9. 
(ii) The proposed combination further teaches wherein the at least two sensors comprises at least four sensors (wherein each tank of the at least one tank comprises at least two sensors, see rejection of claim 1 above), each of the at least two tanks including two of the at least four sensors (see rejection of claim 1 above), a first sensor being positioned at an end of the second side of a respective tank and another one of sensors positioned at an end of the first side of the respective tank (see rejection of claim 1 above).  
claim 11: 
(i) The proposed combination teaches the device of claim 1. 
(ii) Verma further discloses wherein the first side of the at least one tank is configured to receive the first fluid comprising a clean fluid (clean fluid 95) and the second side of the at least one tank is configured to receive the second fluid comprising a dirty fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone).  
(k) Regarding claim 12: 
(i) Verma discloses a system for exchanging pressure between at least two fluid streams (see abstract), the system comprising: 
a pressure exchange device for exchanging at least one property between fluids (“pressure exchanger”, see abstract), the pressure exchange device comprising: 
at least one tank (tubulars 50/60) comprising: a first end (first ends 50a/60a) for receiving a clean fluid (clean fluid 95) with a first property (higher pressure from high pressure pump 42, Pars 0021, Figs 5/6); and a second end for receiving a dirty fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone) with a second property (lower pressure from low pressure pumps 44/46, Figs 5/6); 
at least one piston (pistons 55/65/155/165) in the at least one tank (Figs 5/6), the at least one piston configured to separate the clean fluid from the dirty fluid (Figs 5/6); 
a valve device (any one or both of solenoid valves SV-1 and SV-2) configured to selectively place the clean fluid in communication with the dirty fluid through the at least one piston in order to at least partially transfer the first property of the clean fluid to the dirty fluid (Pars 0025-0028); and 
at least one sensor (“sensors”, Par 0035) configured to detect a position of the at least one piston (Par 0035); and 
at least one pump (high pressure pump 42) for supplying the clean fluid to the pressure exchange device (Figs 5/6). 
(ii) Verma does not explicitly disclose wherein the at least one sensor is positioned proximate an axial end of the at least one tank and is configured to detect a position of the at least one piston as the at least one piston passes and travels beyond the at least one sensor along a length of the at least one tank in a direction traveling toward the axial end. 
(iii) Morita is also in the field of controlling movement of a piston inside of a tank (see abstract) and teaches: 
a tank (cylinder main body 34c, Fig 2) comprising first and second axial ends (axial ends of first and second air chambers 34a/34b, Fig 2), 
a piston (36); 
at least one sensor (position sensors 38/40, Fig 2);  
the at least one sensor positioned proximate an axial end of the tank (Fig 2) and configured to detect a position of the piston as the piston passes and travels beyond the at least one sensor along a length of the at least one tank in a direction traveling toward the axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor as disclosed by Verma with the above aforementioned at least one sensor as taught by Morita for 
(l) Regarding claim 13: 
(i) The proposed combination teaches the system of claim 12. 
(ii) Verma further discloses at least two sensors (“sensors”, Par 0035). 
(iii) The proposed combination further teaches at least two sensors (Verma: “sensors”, Par 0035; Morita: position sensors 38/40, Fig 2) configured to detect a presence of the at least one piston (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22), wherein a first sensor (Morita: one of position sensors 38/40) is located near6Serial No.: 16/678,998 the first end of the at least one tank (Morita: Fig 2) and a second sensor (Morita: the other of position sensors 38/40) is located near the second end of the at least one tank (Morita: Fig 2).  
(m) Regarding claim 14: 
(i) The proposed combination teaches the system of claim 13. 
(ii) The proposed combination further teaches wherein the at least two sensors are configured to each transmit a signal to the valve device responsive the position of the at least one piston (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22) and the valve device is configured to change from a first position to a second position responsive the signal from the first sensor (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22) and change from the second position to the first position responsive the signal from the second sensor (Verma: Par 0035; Morita: Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22).  

claim 15: 
(i) The proposed combination teaches the system of claim 14. 
(ii) Morita further teaches wherein the first sensor is located a distance from the first end of the at least one tank (Fig 2), and wherein the distance is sufficient for the at least one piston to change directions responsive to the valve device changing from the first position to the second position before reaching the first end of the tank (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22).  
(o) Regarding claim 16: 
(i) The proposed combination teaches the system of claim 14. 
(ii) Verma further discloses wherein the at least one tank and the at least one piston comprise at least two tanks (tubulars 50/60), each having a respective piston (pistons 55/65/155/165) positioned within a respective tank (Figs 5/6), and wherein each of the at least two tanks is in fluid communication with the valve device (Figs 5/6).  
(p) Regarding claim 17: 
(i) Verma discloses a method of controlling a pressure exchange device (see abstract) comprising: 
supplying a high pressure fluid (clean fluid 95 from high pressure pump 42, Figs 5/6, Par 0021) to a high pressure inlet of a valve (at least one of solenoid valves SV-1, SV-2, SV-3, and SV-4, Figs 5/6) configured to direct flow of the high pressure fluid to a chamber (space inside of tubulars 50/60, Figs 5/6); 
transferring a pressure (Pars 0025-0028) from the high pressure fluid to a dirty fluid (harsh fluid 96; or mixture of clean fluid 95 and harsh fluid 96 as distinct from clean fluid 95 alone) through a piston (55/65/155/165, Figs 5/6) in the chamber (Figs 5/6); 
monitoring a location of the piston with at least one sensor (“sensors”, Par 0035) 
changing a position of the valve responsive the location of the piston (Par 0035); and 
redirecting the flow of the high pressure fluid by the changing of the position of the valve (Par 0035, Figs 5/6).
(ii) Verma does not explicitly disclose wherein the at least one sensor is positioned proximate an axial end of the chamber nor monitoring a location of the piston as the piston passes and travels beyond the at least one sensor along an axial length of the chamber traveling in a direction toward the axial end. 
(iii) Morita is also in the field of controlling movement of a piston inside of a tank (see abstract) and teaches: 
a chamber (cylinder main body 34c, Fig 2), 
a piston (36); 
at least one sensor (position sensors 38/40, Fig 2);  
the at least one sensor positioned proximate an axial end of the chamber (Fig 2) and configured to detect a position of the piston as the piston passes and travels beyond the at least one sensor along an axial length of the chamber traveling in a direction toward the axial end (Col 5 Lns 19-30; Col 6 Ln 51 – Col 7 Ln 6; Col 9 Lns 66-68; Figs 5/22). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor as disclosed by Verma with the above aforementioned at least one sensor as taught by Morita for the purpose of stopping the piston at the axial ends of the chamber in a shock-free state without requiring any position adjustment of a sensor (Col 1 Lns 53-58). 

claim 18: 
(i) The proposed combination teaches the method of claim 17. 
(ii) Verma further discloses wherein monitoring the location of the piston comprises sensing of a position of the piston within the chamber with the at least one sensor (Par 0035).  
(r) Regarding claim 19: 
(i) The proposed combination teaches the method of claim 17. 
(ii) Verma further discloses reversing a direction of travel of the piston by redirecting the flow of the high pressure fluid (Pars 0026/0028).  
(s) Regarding claim 20: 
(i) The proposed combination teaches the method of claim 19. 
(ii) Verma further discloses flowing the high pressure fluid into a second chamber (respective other of tubular 50/60) by the changing of the position of the valve (see rejection of claim 17 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7021191 to Moler teaches sensors (46/48) spaced from axial ends (Fig 1) of a tank (22). US 8508168 to Duits teaches that utilizing position sensors (sensor 1 & sensor 2, Fig 1) spaced from axial ends of a tank (2) is well known in the art (Col 3 Lns 43-53, Fig 1). US 10161421 to Oklejas Jr teaches multiple chamber pressure exchanger (Fig 7) utilizing three way valves (68/70, Fig 7) to selectivity supply each chamber with drive fluid (Figs 7-9C).  US 9945216 to Ghasripoor teaches a pressure exchanger comprising multiple chambers (92/94) which are selectively filled/emptied by a single valve (96, Fig 4). US 7118349 to Oglesby teaches a piston pump wherein the position of a piston (48) within a tank (14) is THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/               Supervisory Patent Examiner, Art Unit 3745